1    DICKINSON WRIGHT PLLC
     MICHAEL N. FEDER
2    Nevada Bar No. 7332
3
     mfeder@dickinson-wright.com
     GABRIEL A. BLUMBERG
4    Nevada Bar No. 12332
     gblumberg@dickinson-wright.com
5    8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
6    Tel: (702) 550-4400
7    Fax: (844) 670-6009

8    Attorneys for Plaintiff X2O Media, Inc

9                                 UNITED STATE DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11   X2O MEDIA, INC.,                                     Case No. 2:18-cv-01645-JCM-CWH

12                  Plaintiff,                            STIPULATION AND ORDER RE: TIME
                                                          TO RESPOND TO AMENDED
13   vs.                                                  COMPLAINT
14
     XENTIANT TECHNOLOGIES, DAVID                         Judge: Hon. James C. Mahan
15   WILKINS, ERIK WALL, VLADIMIR
     FEDORENCIKAS, AND 4MEDIA
16   SOLUTIONS
17                  Defendants.
18

19          Pursuant to Federal Rule of Civil Procedure (6)(b)(1)(A) and Local Rules (“LR”) IA 6-1,
20   IA 6-2, and 7-1, it is hereby stipulated and agreed that the time for Defendants Xentiant
21   Technologies and David Wilkins (collectively, “Xentiant Defendants”) to answer or otherwise
22   respond to Plaintiff X2O Media Inc.’s (“Plaintiff”) First Amended Complaint (Dkt. 9) shall be
23   November 2, 2018.
24         1.       Plaintiff filed its Complaint (Dkt. 1) on August 29, 2018. Plaintiff served its
25   Complaint on the Xentiant Defendants on September 19, 2018.
26         2.       Plaintiff filed a First Amended Complaint (Dkt. 9) on October 8, 2018, a copy of
27   which was emailed to counsel for the Xentiant Defendants on the same day.
28

      STIPULATION AND ORDER RE:                       1                  Case No. 2:18-CV-01645-JCM-CWH
      TIME TO RESPOND TO COMPLAINT
1          3.       The parties agree that the First Amended Complaint shall be deemed served on
2    the Xentiant Defendants on October 19, 2018, and that the Xentiant Defendants shall have up to
3    and including November 2, 2018 to answer or otherwise respond to the First Amended
4    Complaint.
5           4.      By entering into this stipulation, the Xentiant Defendants are not availing
6    themselves of the laws of this District or consenting that jurisdiction or venue is proper in the
7    District, nor shall it constitute a waiver of their right to move to challenge the First Amended
8    Complaint on those or any other grounds.
9           DATED this 22th day of October, 2018.
10          IT IS SO AGREED AND STIPULATED:
11   DICKINSON WRIGHT PLLC                             TYZ LAW GROUP PC
12   /s/ Michael N. Feder                              /s/Ryan Tyz
13
     MICHAEL N. FEDER                                  RYAN TYZ (pro hac vice forthcoming)
     Nevada Bar No. 7332                               rtyz@tyzlaw.com
14   MFeder@dickinson-wright.com                       4 Embarcadero Center, Floor 14
     GABRIEL A. BLUMBERG                               San Francisco, CA 94111
15   Nevada Bar No. 12332                              Tel.: (415) 849-3578
     GBlumberg@dickinson-wright.com                    Will comply with LR IA 10-2 within 45 days
16   8363 West Sunset Road, Suite 200
17   Las Vegas, Nevada 89113-2210                      KAEMPFER CROWELL
     Tel: (702) 550-4400                               Joni A. Jamison
18   Fax: (844) 670-6009                               Nevada Bar No. 11614
                                                       jjamison@kcnvlaw.com
19   Attorneys for Plaintiff X2O Media, Inc            1980 Festival Plaza Drive
                                                       Suite 650
20
                                                       Las Vegas, Nevada 89135
21
                                                       Attorneys for Defendants Xentiant
22                                                     Technologies and David Wilkins

23                                                ORDER
24
                    IT IS SO ORDERED.
25
                                                           ___________________________________
26                                                         UNITED  STATES
                                                           United States   DISTRICT
                                                                         Magistrate   JUDGE
                                                                                    Judge
27                                                                 October 24, 218
                                                           DATED: ___________________________
28

      STIPULATION AND ORDER RE:                        2                  Case No. 2:18-CV-01645-JCM-CWH
      TIME TO RESPOND TO COMPLAINT
